Case 18-10601-|\/|FW Doc 1681 Filed 11/07/18 Page 1 of 3

UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

 

 

In re: Chapter ll
THE WElNSTEIN COMPANY HOLDINGS Case No. 18-10601 (MFW)
LLC., et al., (Jointly Administered)
Debtors.
AFFIDAVIT OF SERVICE '

 

l, Gene Matthews, depose and say that l am employed by Reliable Companies provided noticing
services in the above-captioned case.

On November 2, 2018, at my direction and under my supervision, employees of Reliable caused
to be served the following document by the first class mail on the service list attached hereto as
Exhibit A:

1645 | Notice of Deposition Corrected Notz`ce of Deposition Upon Oral
l 1/02/2018 _ l Examinatz`on of Patrick Reardon Filed by Bunim/Murray Productions,
l LLC. (Jackson, Patrick) (Entered: ll/OZ/ZOIS)

 

Gene Matthews

Dated: November 7, 2018

State of Delaware
County of New Castle

Subscribed and sworn to (or affirmed) before me on this 7th day of November, 2018, by Gene
Matthews, proved to me on the basis of satisfactory evidence to be the person(s) Who appeared

 

/ \\i\lllmr/'
' ~.\\‘\\oEL,l{\fE

\ O-.-
..~§~” C’-g,oww;@»f*')~
.;_~_~ `d \S*‘

o

. /
25 EXP;RES 7-
- inglis-123 2919 I

Case 18-10601-|\/|FW Doc 1681 Filed 11/07/18 Page 2 of 3

EXHIBIT A

Case 18-10601-I\/|FW Doc 1681 Filed 11/07/18 Page 3 of 3

Service List for TWC Discovery October 2018

Cravath, Swaine & Moore LLP

Paul H. Zumbro

George E. Zobitz

Karin A. Del\/[asi

Worldwide Plaza, 825 Eighth Avenue
New York, New York 10019

Richards, Layton & Finger, P.A.
Mark D. Collins

Paul Heath

Zachary I. Shapiro

Robert C. Maddox

Brett M. Haywood

David T. Queroli

920 North King Street
Wilmington, Delaware 19801

94407853.1

